
	
		I
		112th CONGRESS
		2d Session
		H. R. 3994
		IN THE HOUSE OF REPRESENTATIVES
		
			February 9, 2012
			Mr. Pompeo (for
			 himself, Mr. Westmoreland,
			 Mr. Kinzinger of Illinois, and
			 Mr. Miller of Florida) introduced the
			 following bill; which was referred to the Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Appropriations, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To give States and localities the option to return unused
		  Federal grant funds to the general fund of the Treasury for the purpose of
		  deficit reduction.
	
	
		1.Short titleThis Act may be cited as the
			 Grant Return for Deficit Reduction
			 Act.
		2.Option to return
			 Federal grant funds for purpose of deficit reduction
			(a)Return of
			 fundsIf a grant is awarded
			 by an executive agency of the Federal Government to a State or locality and the
			 State or locality subsequently submits written notice as provided in subsection
			 (b) that it will not use any remaining funds under the grant, any such
			 remaining funds shall be deobligated and rescinded and returned to the general
			 fund of the Treasury for the purpose of deficit reduction.
			(b)NoticeNotice under subsection (a) shall include a
			 statement of intent to return the remaining funds described in such subsection
			 and the amount of such funds, and shall be submitted to—
				(1)the head of the
			 executive agency described in such subsection;
				(2)the Director of
			 the Office of Management and Budget; and
				(3)the Secretary of
			 the Treasury.
				(c)ApplicationSubsection
			 (a) shall apply to remaining funds described in such subsection notwithstanding
			 any provision of law that would otherwise provide for redistribution of such
			 funds.
			(d)ReportingNot later than the first February 15 after
			 the end of each fiscal year, the Director of the Office of Management and
			 Budget shall compile and submit to the Congress a report including a
			 description and the amount of all funds returned under subsection (a) in such
			 fiscal year.
			(e)State
			 definedFor purposes of this
			 section, the term State means each of the several States, the
			 District of Columbia, each commonwealth, territory, or possession of the United
			 States, and each federally recognized Indian tribe.
			
